                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Tiffaney L. Mayes, Wanda J. Duckson,       )        Civil Action No.: 3:17-cv-02358-JMC
Roshawnda Simpson, Angela Y. Bouknight, )
Bernetta Lewis, Doretha Montgomery,        )
Annette Walker, Emma Seibles, Lorna        )              ORDER AND OPINION
Gladden, Frenchie Hannah, Mary             )
McClellan, Torey McClellan, Heather        )
Davis, Dianne C. Williams, Taneshia Lewis, )
Tonia Armoni,                              )
                                           )
                     Plaintiffs,           )
                                           )
       v.                                  )
                                           )
                                           )
Excelsior Ambulance Service, Inc., James )
A. Graham, M.D.,                           )
                                           )
                     Defendants.           )
____________________________________)

       This matter is before the court for review of Defendants Excelsior Ambulance Service, Inc.

and James A. Graham’s (collectively, “Defendants”) Motion for Judgment on the Pleadings, or,

Alternatively, Motion for Summary Judgment (ECF No. 28) filed on May 3, 2018. For the reasons

set forth herein, the court DISMISSES AS MOOT Plaintiffs Tiffaney L. Mayes, Wanda J.

Duckson, Roshawnda Simpson, Angela Y. Bouknight, Bernetta Lewis, Doretha Montgomery,

Annette Walker, Emma Seibles, Lorna Gladden, Frenchie Hannah, Mary McClellan, Torey

McClellan, Heather Davis, Dianne C. Williams, Taneshia Lewis, and Tonia Armoni’s

(collectively, “Plaintiffs”) Complaint (ECF No. 1-1 at 3). Accordingly, the court DENIES AS

MOOT Defendants’ Motion for Judgment on the Pleadings, or, Alternatively, Motion for

Summary Judgment (ECF No. 28) and DENIES AS MOOT Defendants’ Motion in Limine (ECF

No. 54).



                                               1
                    I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs provided “personal services” to Defendants, which included transporting

veterans to “various locations.” (ECF No. 1-2 at 2.) Defendants’ business “operated [as] an

ambulance service pursuant to a contract with the Veterans Administration.” (ECF No. 1-1 at 5 ¶

1.) As it relates to the provision of ambulance services, the contract between Defendants and the

Veterans Administration fell under the McNamara-O’Hara Service Contract Act of 1965 (“the

SCA”), 41 U.S.C. §§ 6702–6707 . (ECF No. 28-1 at 43–44.) Upon learning that Defendants were

possibly underpaying them, Plaintiffs notified the Wage and Hour Division of the United States

Department of Labor (“the Wage and Hour Division”) by filing a complaint. (ECF Nos. 33-1, 33-

2, 33-3, 33-4, 33-5.) According to Defendants, the Wage and Hour Division concluded that

Plaintiffs were improperly classified and sought retroactive pay for Plaintiffs. (ECF No. 1-2 at 2.)

On February 13, 2017, the Wage and Hour Division determined that Defendants needed to pay a

total of $352,807.40 in unpaid wages to Plaintiffs. (ECF No. 28-2.)

       On July 26, 2017, Plaintiffs filed their Complaint in the Richland County Court of Common

Pleas, in Columbia, South Carolina. (ECF No. 1-1.) Plaintiffs allege that Defendants “withheld a

portion of [their] wages” and “a claim for back wages accrued.” (ECF No. 1-1 at 5 ¶ 3.) Plaintiffs’

causes of action arise under South Carolina law and include: (1) breach of contract and (2)

violations of the South Carolina Payment of Wages Act (“SCPWA”), S.C. Code Ann. §§ 41–10–

10 to 41–10–110. (ECF No. 1-1 at 5–6 ¶¶ 6–10.) On September 1, 2017, Defendants removed this

matter to the United States District Court for the District of South Carolina. (ECF Nos. 1, 1-3, 1-

4.) Plaintiffs submit that Defendants “agreed that they owed [] [P]laintiffs for back pay and agreed

to pay them back pay by a certain date or dates but failed to do so.” (ECF No. 33 at 3.) Defendants

contend that they did not agree to pay wages to Plaintiffs, as mandated by the Wage and Hour



                                                 2
Division, but that they decided “not to contest the wages that the Wage and Hour Division

determined” was due to Plaintiffs. (ECF No. 28 at 5.) At the same time, however, Defendants state

that they “committed themselves to pay the Plaintiffs these wages.” (Id.)

        On May 3, 2018, Defendants filed their Motion for Judgment on the Pleadings, or,

Alternatively, Summary Judgment. (ECF No. 28.) Defendants essentially argue that neither of

Plaintiffs’ causes of action are viable because the Wage and Hour Division is the only entity that

may provide Plaintiffs with relief. (Id. at 7.) First, as to Plaintiffs’ breach of contract claim,

Defendants contend that Plaintiffs may not seek recovery under the SCA because they are merely

third-party beneficiaries and do not possess a private right of action. (Id. at 7–8.) Defendants claim

that the Wage and Hour Division may only enforce wage disputes concerning contracts under the

SCA. (Id. at 8.) Secondly, as to Plaintiffs’ second cause of action under the SCPWA, Defendants

forcefully argue that Plaintiffs do not have employment agreements with Defendants, thereby

depriving them of a cause of action under the SCPWA. (Id. at 12–13.) Moreover, Defendants

reason that Plaintiffs’ SCPWA claim is predicated upon the SCA and not state law. (Id. at 11.)

Lastly, Defendants contend that the court lacks subject-matter jurisdiction over this matter because

the Wage and Hour Division possesses the sole jurisdiction to enforce the SCA. (Id. at 14–15.)

        On May 31, 2018, Plaintiffs responded in opposition to Defendant’s Motion. (ECF No.

33.) Plaintiffs claim that they “do not seek to recover on an alleged private cause of action under

the [SCA].” (Id. at 3.) Plaintiffs argue that had Defendants “simply done what they had agreed to

do” then “the matter would have been resolved.” (Id.) Citing to their own affidavits, Plaintiffs

suggest that Defendants “obligated or pledged themselves to pay” proper wages. (Id. at 4.) Lastly,

Plaintiffs assert that the court should consider remanding the case to state court because there is

no diversity jurisdiction over the action. (Id. at 5.)



                                                    3
       On October 15, 2018, Defendants filed their Motion in Limine. (ECF No. 54.) Defendants

request the court to preclude Plaintiffs from introducing numerous pieces of evidence at trial. (Id.

at 9.) Plaintiffs responded in opposition to Defendants’ Motion in Limine on October 29, 2018.

(ECF No. 55.) In their response, Plaintiffs concede their breach of contract claim against

Defendants and state that the only remaining claim is their second cause of action—violations of

the SCPWA. (Id. at 1, 6.) Plaintiffs advised the court that they relinquish their breach of contract

claim because “[s]ince this action was commenced, the [United States] Department of Labor has

seized and has paid the amount due each plaintiff from the defendants for unpaid wages and has

paid the plaintiffs their actual damages.” (ECF No. 55 at 1.)

       On January 31, 2019, the court heard oral arguments from the parties. (ECF No. 61.)

Defendants stated that Plaintiffs affirmatively conceded their breach of contract claim and are

foreclosed from seeking further relief under the SCPWA because the United States Secretary of

Labor (“the Secretary”) has “exclusive jurisdiction” to enforce matters arising under the SCA. In

other words, Defendants maintained that the SCA bars other private rights of action, including

those arising under the laws of South Carolina. Defendants also acknowledged that, through the

Wage and Hour’s administrative proceedings, Plaintiffs have been “paid in full” under the SCA

and “paid what was owed,” meaning that “there is no longer any controversy.” Plaintiffs agreed

that the Wage and Hour Division “seized the money” and paid them what was owed, thereby

satisfying their breach of contract claim. However, Plaintiffs asserted that their SCPWA claim

remains pending, and they have not sued under the SCA or any other federal statute. Plaintiffs

further submitted that there is a genuine factual dispute that should proceed to trial. Because this

matter has been extensively briefed and argued, it is now ripe for the court’s review. See generally

Sauls v. Wyeth Pharm., Inc., 846 F. Supp. 2d 499, 501 (D.S.C. 2012) (“The parties have fully



                                                 4
briefed the issues, and this matter is ripe for consideration.”).

                                     II. LEGAL STANDARD

       Subject-matter jurisdiction “involves a court’s power to hear a case” and may never be

“forfeited or waived.” United States v. Cotton, 535 U.S. 625, 630 (2002). A federal court has an

“independent obligation to determine whether subject-matter jurisdiction exists, even in the

absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (citing

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)). When a court lacks subject-matter

jurisdiction, it must dismiss the case. See Frank v. Commonwealth of Ant. & Barb., 842 F.3d 362,

367 (5th Cir. 2016); Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1007 (6th Cir. 2009); Auster v.

Ghana Airways Ltd., 514 F.3d 44, 48 (D.C. Cir. 2008); Williamson v. Tucker, 645 F.2d 404, 413

(5th Cir. 1981); Tarta v. Nation Care, Inc., 864 F. Supp. 2d 173, 177 (D.D.C. 2012); Arcadia

Valley Hosp. v. Bowen, 641 F. Supp. 190, 192 (E.D. Mo. 1986).

       It is well established that “[t]he inability of the federal judiciary to review moot cases

derives from the requirement of Art[icle] III of the Constitution under which the exercise of

judicial power depends upon the existence of a case or controversy.” United States v. Hardy, 545

F.3d 280, 283 (4th Cir. 2008). In other words, “[t]he doctrine of mootness constitutes a part of the

constitutional limits of federal court jurisdiction . . . .” Brooks v. Vassar, 462 F.3d 341, 348 (4th

Cir. 2006). “When a case or controversy ceases to exist, the litigation is moot, and the court’s

subject-matter jurisdiction ceases to exist also.” S.C. Coastal Conservation League v. U.S. Army

Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015) (citing Iron Arrow Honor Soc’y v. Heckler,

464 U.S. 67, 70 (1983) (per curiam)). “A case becomes moot ‘when the issues presented are no

longer “live” or the parties lack a legally cognizable interest in the outcome.’” Deal v. Mercer Cty.

Bd. of Educ., 911 F.3d 183, 191 (4th Cir. 2018) (quoting Simmons v. United Mort. & Loan Inv.,



                                                   5
LLC, 634 F.3d 754, 763 (4th Cir. 2011)). It is well established that “subsequent events can moot”

a valid claim. Pashby v. Delia, 709 F.3d 307, 316 (4th Cir. 2013). Therefore, a case may become

moot “due to a change in the facts or a change in the law.” S.C. Coastal Conservation League, 789

F.3d at 482 (citing Ross v. Reed, 719 F.2d 689, 693–94 (4th Cir. 1983)). The United States Court

of Appeals for the Fourth Circuit has specifically held that “a claim is moot when the claimant

receives the relief he or she sought to obtain through the claim.” Friedman’s, Inc. v. Dunlap, 290

F.3d 191, 197 (4th Cir. 2002).

                                        III. DISCUSSION

       The SCA applies to “any contract” that is “made by the Federal Government,” “involves

an amount exceeding $2,500,” and “has as its principal purpose the furnishing of services in the

United States through the use of service employees.” 41 U.S.C. § 6702(a)(1)–(3). The SCA

specifically provides that “[t]he Secretary shall administer [the SCA].” 1 41 U.S.C. §§ 6506(a),

6707(a). As it relates to the SCA’s enforcement, only “[t]he Secretary, or an authorized

representative of the Secretary, may make investigations and findings as provided in this chapter

and may, in any part of the United States, prosecute an inquiry necessary to carry out [the SCA].”

41 U.S.C. §§ 6506(e), 6507(a) (emphasis added). Further, only “[t]he Secretary or an impartial

representative designated by the Secretary may make decisions, based on findings of fact, that are

necessary to enforce [the SCA].” 41 U.S.C. § 6507(f). Noticeably, the SCA’s statutory scheme

does not provide a private right of action to employees seeking to enforce its provisions. 2 See 41



1
  “The term ‘Secretary’ means the Secretary of Labor.” 41 U.S.C. §§ 6501(3), 6701(2).
2
  A private right of action permits authorized individuals, claiming a specific injury, to bring legal
actions against alleged violators of regulatory statutes. See generally William H. Timbers & David
A. Wirth, Private Rights of Action and Judicial Review in Federal Environmental Law, 70
CORNELL L. REV. 403, 404–07 (1985). While a legislature may expressly create a private right of
action for injured individuals subject to a regulatory statute, there are instances in which a
regulatory statute may “implicitly” provide a private right of action. Bradford C. Mank, Is There
                                                  6
U.S.C. §§ 6701–6707.

       When employees fall within the scope of the SCA or the related Davis-Bacon Act, federal

courts have routinely held that state law claims may not serve as additional vehicles to vindicate

injured employees’ rights. See Danielsen v. Burnside–Ott Aviation Training Ctr., Inc., 941 F.2d

1220, 1226–27 (D.C. Cir. 1991) (holding that the statutory scheme of the SCA “leaves no room”

for a civil action under the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and a

claim “couched under” RICO is preempted); Johnson v. Sys. Connection of Md., Inc., C/A No.

JKB-16-630, 2016 WL 4124214, at *3 (D. Md. Aug. 2, 2016) (holding that state claims were

“inappropriate vehicles” for obtaining back wages under the related Davis-Bacon Act because the

claims were cloaked “in the garb of state law”); Ralton v. Collecto, Inc., C/A No. 14–13184–DJC,

2015 WL 854976, at *4 (D. Mass. Feb. 27, 2015) (holding that a plaintiff lacked standing as a

third-party beneficiary to an employer’s contract with the federal government and could not bring

a breach of contract claim to pursue wages under the SCA); Miccoli v. Ray Commc’ns, Inc., C/A

No. 99-3825, 2000 WL 1006937, at *4 (E.D. Pa. July 20, 2000) (holding that a plaintiff did not

have a substantive right to compensation under the SCA and could not pursue a related state law

claim, under the Pennsylvania Wage Payment and Collection Law, because there was no

substantive right to enforce); Oji v. PSC Envtl. Mgmt. Inc., 771 F. Supp. 232, 233–34 (N.D. Ill.

1991) (dismissing a plaintiff’s breach of contract claim under state law because only the Secretary

of Labor has authority to enforce the provisions of the SCA). Put differently, a plaintiff is



a Private Cause of Action Under EPA’s Title VI Regulations?: The Need to Empower
Environmental Justice Plaintiffs, 24 COLUMB. J. ENVTL. L. 1, 26–27 (1999). The court discerns no
need to address or consider this distinction for purposes of the SCA because it is not presented by
either party in this dispute. See generally United States v. Oliver, 878 F.3d 120, 126 (4th Cir. 2017)
(“In our adversarial system, ‘we rely on the parties to frame the issues for decision and assign to
courts the role of neutral arbiter of matters the parties present.’” (quoting Greenlaw v. United
States, 554 U.S. 237, 243 (2008))).
                                                  7
foreclosed from pursuing common law or statutory claims grounded in state law because the claim

is “in reality a private claim for back wages under the . . . [SCA].” Miccoli, 2000 WL 1006937, at

*3. This is so because the SCA provides an exclusive administrative scheme for its enforcement

through the Secretary. See Danielson, 941 F.2d at 1227. Only the Secretary is permitted to make

decisions and enforce the SCA. See 41 U.S.C. §§ 6506(e), 6507(a)–(f). Additionally, some federal

courts have specifically held that the SCA does not provide an express or implied private right of

action. See Danielsen, 941 F.2d at 1227–28 (“[I]t is plain that the SCA creates no private

remedy.”); Miscellaneous Serv. Workers, Drivers & Helpers, Teamsters Local No. 427 v. Philco-

Ford Corp., WDL Div., 661 F.2d 776, 779 (9th Cir. 1981) (noting that the SCA “does not

specifically grant a private right of action, and nothing in its language or history compels us to

believe that such a right may be implied”).

       Underlying this important line of decisions is the critical, if not dispositive, assumption

that Congress’ remedial scheme under the SCA preempts state laws providing claimants with

additional relief alongside the SCA. See generally Farina v. Nokia Inc., 625 F.3d 97, 117–22 (3d

Cir. 2010) (discussing express, field, and conflict preemption under precedent from the United

States Supreme Court); Lontz v. Tharp, 413 F.3d 435, 440–41 (4th Cir. 2005) (differentiating

between complete, conflict, and ordinary preemption); Sonoco Prods. Co. v. Physicians Health

Plan, Inc., 338 F.3d 366, 370–71 (4th Cir. 2003) (explaining both complete and ordinary

preemption); Alan Untereiner, The Defense of Preemption: A View from the Trenches, 84 TUL. L.

REV. 1257, 1259–60 (2010) (discussing the different preemption doctrines delineated by the

Supreme Court). Federal courts addressing the SCA have not discussed this preemption issue

directly, however, this court finds the issue to merit consideration. See Ralton v. Collecto, Inc.,

C/A No. 14–13184–DJC, 2015 WL 854976, at *4 (D. Mass. Feb. 27, 2015); Miccoli v. Ray



                                                8
Commc’ns, Inc., C/A No. 99-3825, 2000 WL 1006937, at *4 (E.D. Pa. July 20, 2000); Oji v. PSC

Envtl. Mgmt. Inc., 771 F. Supp. 232, 233–34 (N.D. Ill. 1991). Generally, “[c]omplete preemption

is a ‘jurisdictional doctrine,’ while ordinary preemption simply declares the primacy of federal

law, regardless of the forum or the claim.” Lontz, 413 F.3d at 440 (citing Sonoco Prods. Co., 338

F.3d at 370–71). “Under ordinary conflict preemption, state laws that conflict with federal laws

are preempted and preemption is asserted as ‘a federal defense to the plaintiff’s suit.’” Darcangelo

v. Verizon Commc’ns, Inc., 292 F.3d 181, 186-87 (4th Cir. 2002) (quoting Metro. Life Ins. Co. v.

Taylor, 481 U.S. 58, 63 (1987)). Under the complete preemption doctrine, “there is ‘no such thing’

as the state action [because] the federal claim is treated as if it appears on the face of the complaint

[and] it effectively displaces the state cause of action.” Lontz, 413 F.3d at 441 (quoting Beneficial

Nat’l Bank v. Anderson, 539 U.S. 1, 11 (2003)). “Complete preemption thus ‘transform[s] the

plaintiff’s state-law claims into federal claims.’” See id. (quoting Rivet v. Regions Bank of La., 522

U.S. 470, 476 (1998)). This is so because “Congress has occupied the field so thoroughly as to

leave no room for state-law cause of action at all.” See Johnson v. Am. Towers, LLC, 781 F.3d 693,

702 (4th Cir. 2015) (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 399 (1987)). Complete

preemption only applies in a very narrow set of cases. See id. at 700 (citing Marcus v. AT&T Corp.,

138 F.3d 46, 54 (2d Cir. 1998)). Although there is a rebuttable presumption against a finding of

complete preemption, the presumption is overcome if “the congressional intent that state law be

entirely displaced [is] clear in the text of the statute.” Lontz, 413 F.3d 441 (citing Metro. Life Ins.

Co., 481 U.S. at 65–66).

        The text of the SCA specifically states that “[t]he Secretary shall administer [the SCA].”

41 U.S.C. §§ 6506(a), 6707(a). The SCA only permits “[t]he Secretary, or an authorized

representative of the Secretary, may make investigations and findings as provided in this chapter



                                                   9
and may, in any part of the United States, prosecute an inquiry necessary to carry out [the SCA].”

41 U.S.C. §§ 6506(e), 6507(a) (emphasis added). Further, only “[t]he Secretary or an impartial

representative designated by the Secretary may make decisions, based on findings of fact, that are

necessary to enforce [the SCA].” 41 U.S.C. § 6507(f) (emphasis added). As it relates to employees

falling within the purview of the SCA, the Secretary is the only individual with authority to enforce

an employee’s wages under the statute. See 41 U.S.C. §§ 6506(e), 6507(a). The text of the SCA is

far less expansive than what the United States Supreme Court found sufficient to compel complete

preemption under the Employee Retirement Income Security Act of 1974 (“ERISA”). See Metro.

Life Ins. Co., 481 U.S. at 65–66. In Metropolitan Life, the Court held that the civil enforcement

scheme of ERISA, which permitted a participant, beneficiary, or fiduciary to enforce the statute’s

requirements, completely preempted state law claims. See id. Increasingly narrower than ERISA’s

civil enforcement provision, the SCA only allows the Secretary, not an employee, to enforce the

payment of wages. See 41 U.S.C. §§ 6506(e), 6507(a).

       In the instant case, not only does the SCA only authorize the Secretary to enforce an

employees’ wages and deny Plaintiffs a private right of action, it further states that “[i]f accrued

payments withheld . . . are insufficient to reimburse a service employee . . . the Federal Government

may bring action against the contractor . . . to recover the remaining amount of underpayment.” 41

U.S.C. § 6705(b) (emphasis added). See also 29 C.F.R. § 4.187(b) (“Section 5(b) of the Act

provides that if the accrued payments withheld under the terms of the contract are insufficient to

reimburse all service employees with respect to whom there has been a failure to pay the

compensation required pursuant to the Act, the United States may bring action against the

contractor, subcontractor, or any sureties in any court of competent jurisdiction to recover the

remaining amount of underpayments.” (emphasis added)). Plaintiffs’ claim under the SCPWA



                                                 10
curtails the explicit enforcement authority granted to the Secretary by Congress and the overall

administrative scheme set forth within the SCA. See Darcangelo, 292 F.3d at 194–95 (holding that

a claimant, who was barred by complete preemption, could not bring a breach of contract claim

under ERISA because it was an “alternative enforcement mechanism” to the statute). In Danielsen,

the United States Court of Appeals for the District of Columbia emphatically rejected a claim

under RICO, which would have provided claimants with treble damages, because it “undercut the

specific remedy prescribed by Congress” for employees governed by the SCA, which was to

provide relief through a comprehensive administrative scheme. 941 F.2d at 1227–28. Here,

Plaintiffs’ claim for treble damages under the SCPWA, or damages at an amount “equal to three

times” their unpaid wages (ECF No. 1-1 at 6), are plainly “within the scope” of the SCA because

their actual wage amounts, which would be the basis of any treble damages, were explicitly

governed by the SCA. See Metro. Life Ins. Co., 481 U.S. at 66 (holding that state law causes of

action were “within the scope” of ERISA’s civil enforcement provisions and completely

preempted). The Danielsen court rejected such a rigid distinction between the SCA and a federal

statute supplying treble damages. 941 F.2d at 1227–28. Because Plaintiffs have no statutory right

to enforce provisions of the SCA and only the Secretary possesses broad enforcement authority

under the statute, Plaintiffs are completely preempted from bringing their state law claim under

the SCPWA, and their SCPWA claim is nothing more than a claim brought under the SCA. See

Johnson, 781 F.3d at 702.

       Plaintiffs have expressly conceded their breach of contract claim, which would only leave

Plaintiffs’ claim under the SCPWA for the court’s consideration. (ECF No. 55 at 1, 6.) The SCA

governed the contract between Defendants and the Veterans Administration and also proscribed

the specific wages that were due to Plaintiffs. (See ECF No. 28-1 at 43–44.) Plaintiffs’ employment



                                                11
by Defendants was entirely dependent upon Defendants’ contractual relationship with the Veterans

Administration, thereby making them third-party beneficiaries to the contract. See Ralton, 2015

WL 854976, at *4. When initially filing the instant action, Plaintiffs were not paid the entirety of

their wages under the SCA, and the Wage and Hour Division actively sought to compel and enforce

the payment of their unpaid wages. (ECF No. 28-2.) During the hearing, Plaintiffs and Defendants

readily agreed that Plaintiffs were recently paid their wages under the SCA and as mandated by

the Wage and Hour Division. Indeed, Plaintiffs advise the court that “[s]ince this action was

commenced, the [United States] Department of Labor has seized and has paid the amount due each

plaintiff from the defendants for unpaid wages and has paid the plaintiffs their actual damages.”

(ECF No. 55 at 1.) Since they are now paid pursuant to the Wage and Hour Division’s enforcement

proceedings and Defendants have directly provided them with the appropriate compensation,

Plaintiffs have “receive[d] the relief [they] sought to obtain through [their] claim[s].” Friedman’s,

Inc., 290 F.3d at 197.

       Even though they bring a claim under the SCPWA for additional damages, Plaintiffs’

wages are exclusively governed by the SCA (ECF No. 28-1 at 43–44) and limited to enforcement

by the Wage and Hour Division, which precludes any express or implied private action. See

Danielsen, 941 F.2d at 1227–28. See also 41 U.S.C. §§ 6701–6707. Moreover, based upon ample

federal case law and the doctrine of complete preemption, Plaintiffs are completely foreclosed

from seeking additional compensation under the cloak of state law. See Ralton, 2015 WL 854976,

at *4; Miccoli, 2000 WL 1006937, at *3; Oji, 771 F. Supp. at 233–34. In other words, the SCA,

even though not explicitly invoked by Plaintiffs, is their sole legal remedy and means for relief.

See Danielsen, 941 F.2d at 1227–28; Ralton, 2015 WL 854976, at *4; Miccoli, 2000 WL 1006937,

at *3; Oji, 771 F. Supp. at 233–34. Given that state law claims are completely preempted for



                                                 12
employees governed by the SCA and a crucial change in facts indicates that Plaintiffs were

provided with their unpaid wages from administrative proceedings, Plaintiffs’ SCPWA claim is

rendered moot, thereby depriving the court of subject-matter jurisdiction. See S.C. Coastal

Conservation League, 789 F.3d at 482; Pashby, 709 F.3d at 316; Friedman’s, Inc., 290 F.3d at

197. There is no longer a live case or controversy for the court to adjudicate, and, therefore, the

court is compelled to dismiss the case for lack of subject-matter jurisdiction under Article III of

the United States Constitution. Deal, 911 F.3d at 191; Frank, 842 F.3d at 367; Hardy, 545 F.3d

280 at 283. See generally Brown v. Buhman, 822 F.3d 1151, 1155 (10th Cir. 2016) (“Mootness

deprives federal courts of jurisdiction.” (citations omitted)).

                                        IV. CONCLUSION

       After a careful consideration of Defendants’ Motion for Judgment on the Pleadings, or,

Alternatively, Motion for Summary Judgment (ECF No. 28), Defendants’ Motion in Limine (ECF

No. 54), Plaintiffs’ Responses in Opposition (ECF Nos. 33, 55), and the parties’ arguments at the

hearing, the court DISMISSES AS MOOT Plaintiff’s Complaint (ECF No. 1-1 at 3). Accordingly,

the court DENIES AS MOOT Defendants’ Motion for Judgment on the Pleadings, or,

Alternatively, Motion for Summary Judgment (ECF No. 28) and DENIES AS MOOT

Defendants’ Motion in Limine (ECF No. 54).

       IT IS SO ORDERED.




                                                       United States District Judge
March 19, 2019
Columbia, South Carolina




                                                  13
